DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Reply filed December 3, 2020 (hereafter the “12/3 Reply”) has been entered, and the proposed amendments to Claims 13, 14, 17, 19, and 20, with Claim 13 amended to be independent, are acknowledged.  Claims 1-40 remain pending, with Claims 1-12 and 22-40 withdrawn from consideration as directed to non-elected inventions.

Drawings
Figure 11 is objected to as failing to comply with 37 CFR 1.821(d) because it does not include the required sequence identifiers (SEQ ID NOs).  The figure contains multiple polypeptide sequences, each of which lacks identification with a SEQ ID NO.  The required sequence identifiers must appear in the drawing or in the brief description of the drawings.  Appropriate correction is required.  See MPEP 2422.02.  

Response to Applicant Arguments
In the 12/3 Reply, 

    PNG
    media_image1.png
    100
    628
    media_image1.png
    Greyscale

The description of sequences “included in the mixed amino acids (sequence) through the analysis of the present invention” is not understood.  
Figure 11 is described on page 6 of the instant specification as showing “information on antibody amino acids in the VH and VL regions of single chain variable fragment (scFv) antibodies, which were obtained from the results of NGS for the entire scFv sequences of all barcoded samples based on barcode data after barcoded PCR of the VH and VL regions of scFv in Figs. 1 and 9”, which does not include any ‘mixing’ of amino acid sequences (see also pg 28, lines 12-18).  
In the event that Applicant’s position is that the sequences are those ‘compiled’ from or a ‘consensus’ of multiple individual sequences, it is noted that sequences generated in such a manner are still subject to compliance with 37 CFR 1.821(d).  
Therefore, the requirement for sequence identifiers in the drawing or in the brief description of the drawings is maintained.  

Specification
In light of amendment to the specification, the previous objection thereto because of informalities has been withdrawn.  

Claim Objections - Withdrawn
In light of amendments to the claims, the previous objection to Claims 13-21 as depending from Claim 1 has been withdrawn.  

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendments to the claims, the previous rejection of Claims 13-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  
In light of amendments to the claim, the previous rejection of Claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
This rejection has not been previously presented. 
As amended by the 12/3 Reply, Claim 13 presents the feature of a sample analysis chip comprising “a microstructure-based analysis chip” and “a substrate-based analysis chip” which form microreaction chambers wherein “the microstructure-based analysis chip and the substrate-based analysis chip are mechanically detachable from each other and independently analyzable” (emphasis added).  The emphasized features are not described in the instant application as filed.  
With respect to “mechanically detachable”, the instant application provides no literal or descriptive support for the term.  Instead, there is description of a “microstructure-based analysis chip” and a “substrate-based analysis chip” that are broadly “detachable” from each other, and which includes at least the two chips held together by non-mechanical means, such as the force of gravity.  This disclosure is distinct from “mechanically detachable”, a term which lacks indication or guidance in the application as to its meaning or breadth.  
With respect to “independently analyzable”, the instant application provides no literal or descriptive support for the term.  Instead, there is description of separate analysis of “microstructure-based analysis chip” and a “substrate-based analysis chip” after they are detached from each other, while ‘independent’ analysis would be understood by the skilled artisan as referring to the opposite of ‘dependent’ analysis which is apparently present in the claimed subject matter because the two chips are used to form at least one “microreaction interrelate the two chips and their subsequent analyses after detachment from each other.  This disclosure is distinct from, and contradictory to, “independently analyzable”, a term which lacks indication or guidance in the application as to its meaning or breadth.  
Thus as amended, Claim 13 encompasses additional subject matter that is not adequately described either literally or descriptively.  
In light of the foregoing, Claims 13-21 are directed to subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed invention at the time the application was filed.  
In the interest of advancing prosecution, and without obviating the need to address the instant rejection, it is noted that revising Claim 13 to recite --the microstructure-based analysis chip and the substrate-based analysis chip are separately analyzable-- would obviate this rejection. 

Claim Rejections - 35 USC § 102 - Maintained
In light of amendments to the claims, the previous rejection of Claims 13-21 under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. has been withdrawn.  
In light of amendments to the claims, the previous rejection of Claims 13-21 under 35 U.S.C. 102(a)(1) as being anticipated by Leonard et al. has been withdrawn.  


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (previously cited).
Gao et al. teach hydrogel microstructures formed by a PDMS mold, a glass slide as a base, and cells suspended in a PEG precursor and immobilized as hydrogels (see e.g. pg 9, Fig. 1) where their microstructures correspond to “microreaction chambers” in Claim 13; their PDMS mold corresponds to “a microstructure-based analysis chip” in Claim 13; their glass slide corresponds to “a substrate-based analysis chip” in Claim 13; their cells correspond to “library-carrying cells” in Claim 13; at least one outer surface of their hydrogels corresponds to “an energy-absorbing layer” in Claim 13 and to the “hydrogel blocks” in Claim 14.  
Regarding Claims 17 and 19, Gao et al. teach that “[b]efore fabricating hydrogel microstructures containing cells, the inner surfaces of the microchannels were modified with TPM monolayer to enhance the adhesion between hydrogel micropatches and glass surfaces”, 
In light of the foregoing, Gao et al. anticipate Claims 13, 14, 17 and 19 as well as Claims 15, 16, 18, 20 and 21 which only present intended uses of the products of Claims 13 and 14.  

Claims 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonard et al. (previously cited) taken with the evidence of Couston et al. (previously cited) as applied to claims 14, 16, and 19.
Regarding Claims 13-15, 17, 18, 20, and 21, 
Leonard et al. teach a “device comprising an array of micro-pores, the micropore array being reversibly attached to a solid substrate, wherein at least one binding partner is attached to said solid substrate” (see e.g. pg 25, claim 1) where the “array of micro-pores” corresponds to “a microstructure-based analysis chip” in instant Claim 13, and the “solid substrate” corresponds to “a substrate-based analysis chip” in instant Claim 13, and the resultant volumes formed by the attachment correspond to the “microreaction chambers” in instant Claim 13 (see e.g. Figures 1 through 5 and esp. 19B as well as ¶¶0058-0062, 0081, and 0096-0099).  
Leonard et al. also teach their “solid substrate is coated with an agent such as vinyl silane or aminopropyltriethoxy silane (APTES)” (see e.g. pg 2, ¶0008, and pg 23, Example VIII) which corresponds to the “energy-absorbing layer” in Claim 13.  They also teach use of plastic film as a solid substrate “with laser printed black area (to absorb the energy from the laser and ablate)” (see e.g. pg 7, ¶0078) which also corresponds to the “energy-absorbing layer” in Claim 
Leonard et al. further teach their device used with a “heterologous population of biological cells” placed into the device, incubating the device “under conditions to promote the secretion of molecules from said biological cells” and “detecting the desired secreted molecules in association with at least one binding partner” (see e.g. pgs 25-26, claims 20 and 22), which corresponds to “configured to capture library-carrying cells” and to “library-carrying cell products formed by biochemical reactions of the cells” in instant Claim 13.  
Regarding Claims 17 and 19, Leonard et al. teach their solid substrate as including “at least one binding partner [ ] attached to said solid substrate” (see e.g. pg 1, ¶0007) such as “a specific antigen and/or anti-immunoglobulin antibody” (see e.g. pg 9, ¶0105) where the “binding partner” or “specific antigen and/or [ ] antibody” corresponds to the “target-capture layer” in Claim 17 and to the “adhesion controlling layer” in Claim 19.  
In light of the foregoing, Leonard et al. anticipate instant Claims 13, 17 and 19 as well as Claims 15, 18, 20, and 21 which only present intended uses of the product of Claim 13.  
And regarding Claims 14 and 16, the teachings of Leonard et al. have been described above.  They further teach embodiments of their device used with antibody secreting E. coli cells (see e.g. pgs 21-22, Examples III, esp. IIIb) and antibody secreting B cells (see e.g. pgs 22-23, Example VI); and that the micro-pore arrays may be made of glass (see e.g. ¶¶0059-0060) and that “[o]ptionally, the micro-pores are not coated with at least one binding partner” (see e.g. ¶¶0007).  It is reasonable to understand that they teach use of glass micro-pores that are 
Couston et al. teach “[a]dsorption of mAbs to glass vials has been shown to be due predominantly to electrostatic interactions” (see pg 2, left col., first paragraph) and illustrate that adsorption in Figures 2-8.  
Therefore, the glass containing devices of Leonard et al. would have inherently included binding of peptide and polypeptide “secreted molecules”, such as the antibodies from their incubated E. coli and B cells, to the glass of the micro-pore arrays.  This is in addition to the binding of the secreted molecules to “at least one binding partner” of their “solid substrate” as explained above.  Binding to both the micro-pore array and the solid substrate corresponds to instant Claim 14.  
In light of the foregoing, Leonard et al. anticipate Claim 14 as well as Claim 16 which only presents intended uses of the product of Claim 14.  

Response to Applicant Arguments
Applicant’s arguments in the 12/3 Reply (pgs 16-18) have been fully considered and found to be unpersuasive.  Applicant argues that the claims have been amended to include additional features, such as the energy-absorbing layer, not found in the cited prior art.  
This is not persuasive because as explained in the statements of rejection above, the features of the amended claims are anticipated by the cited documents.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635